—Order, Supreme Court, New York County (Alfred Toker, J.), entered June 23, 1993, after a nonjury trial, which inter alia, denied petitioner insurer’s application to stay arbitration of an respondent insured’s uninsured motorist claim and directed the parties to proceed to arbitration, unanimously affirmed, with costs.
The police report, MV 104 form and paid $200 repair bill that respondent submitted were sufficient to establish both his prompt reporting of the accident to the police and physical contact between the two vehicles, and, respondent’s equivocal testimony notwithstanding, we find no basis to disturb the trial court’s factual determinations. Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Williams, JJ.